Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael T. McGee appeals the district court’s order granting as framed his Fed. R, Crim. P. 36 motion to correct a clerical error- in the transcript of his jury trial proceedings. We have reviewed the record and find no reversible error. The court’s correction of the trial transcript is supported by other record documents. Accordingly, we affirm for the reasons stated by the district court. United States v McGee, No. 5:13-cr-00023-FPS-JES-1 (N.D. W. Va. May 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED